DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCE TO RELATED APPLICATION
2.  	This application claims priority to U.S. Provisional Application Serial Number 62/698,276, filed July 15, 2018, which is herein incorporated by reference.
                                                                  
                                                                         Allowable Subject Matter	
3.  	Claims 10-16, 21-33 allowed.
                                                                           Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding claims 10-16, the prior art failed to disclose or reasonably suggest clamping the pressure inspection element using the cup and a cone of the clamshell; detecting a pressure force applied by the cone using the pressure sensors of the pressure inspection element to obtain a plurality of pressure force values of the pressure sensors; comparing the pressure force values with a predetermined value; and replacing the pressure inspection element with a wafer after comparing the pressure force values with the predetermined value. 

6. 	Regarding claims 21-27, the prior art failed to disclose or reasonably suggest clamping the pressure inspection element using the cup and a cone of the clamshell such that a plunger of the clamshell extends from the cone pushes the first pressure sensor; detecting a first pressure force applied by the plunger using the first pressure sensors of the pressure inspection element to obtain a first pressure force value of the first pressure sensor; comparing the first pressure force value with a first 

7. 	Regarding claims 28-33, the prior art failed to disclose or reasonably suggest wherein the pressure inspection element comprises a substrate and a plurality of pressure sensors between the substrate and contacts of the clamshell; detecting pressure force values of the pressure sensors after placing the pressure inspection element in the cup; obtaining a difference between a maximum value and a minimum value of the pressure force values; and calibrating the wafer centering mechanism of the clamshell based on the difference of the pressure force values. 

 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899